11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Ronald Keith Moore,                         * From the County Court at Law No. 2
                                              of Midland County
                                              Trial Court No. FM-43,005

Vs. No. 11-16-00282-CV                       * January 31, 2019

Zuzanna E. Moore,                           * Opinion by Wright, S.C.J.
                                              (Panel consists of: Bailey, C.J.,
                                              Stretcher, J., and Wright, S.C.J.,
                                              sitting by assignment)
                                              (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there
is no error in the orders below. Therefore, in accordance with this court’s
opinion, the orders of the trial court are in all things affirmed. The costs
incurred by reason of this appeal are taxed against Ronald Keith Moore.